Order filed April 23, 2020




                                                 In The

            Eleventh Court of Appeals
                                             __________

                                      No. 11-18-00102-CR
                                          __________

                      JESSE VILLAFRANCO JR., Appellant
                                    V.
                        THE STATE OF TEXAS, Appellee

                          On Appeal from the 441st District Court
                                 Midland County, Texas
                             Trial Court Cause No. CR45624

                                               ORDER
        Because the opinion issued in this cause on April 23, 2020, contains
information from the sealed briefs and a sealed record, this court has determined that
the opinion should be placed under seal. Accordingly, by order of this court, the
attached opinion is hereby sealed. See TEX. R. APP. P. 9.10(g).


April 23, 2020                                                     JOHN M. BAILEY
Panel consists of: Bailey, C.J.,                                   CHIEF JUSTICE
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.
        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.